 
Exhibit 10.1


EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (this “Agreement”) is hereby entered into to be
effective from and following November 27, 2018, between Tenet Healthcare
Corporation (the “Company”) and Saumya Sutaria (“Executive”).
W I T N E S S E T H


WHEREAS, the Company desires to employ the Executive as the Chief Operating
Officer of the Company;


WHEREAS, the Company and the Executive desire to enter into this Agreement as to
the terms of the Executive’s employment with the Company; and


NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1.Employment Term. The Company agrees to employ the Executive pursuant to the
terms of this Agreement, and the Executive agrees to be so employed, for a term
of three (3) years (the “Initial Term”) commencing as of January 6, 2019 (the
“Effective Date”). On each anniversary of the Effective Date after the Initial
Term, the term of this Agreement shall be automatically extended for successive
one-year periods (each, a “Subsequent Term”) (the Initial Term and any
Subsequent Terms, collectively, the “Term”), provided, however, that either
party hereto may elect not to extend this Agreement by giving written notice to
the other party at least thirty (30) days prior to any such anniversary date.
Notwithstanding the foregoing, the Executive’s employment hereunder may be
earlier terminated in accordance with Section 4 hereof. The period of time
between the Effective Date and the termination of the Executive’s employment
hereunder shall be referred to herein as the “Employment Period.”
2.    Position and Duties. Except as otherwise mutually agreed by the parties,
for the duration of the Employment Period:
(a)    Executive will serve as Chief Operating Officer of the Company (“COO”),
reporting directly to the Executive Chairman and Chief Executive Officer of the
Company;
(b)    As soon as reasonably practicable following the Effective Date, the
Company and Executive shall mutually agree on an office location within the San
Francisco Bay Area, which will serve as Executive’s primary office location (the
“Bay Area Office”). The negotiation for, and all commercial terms of, the Bay
Area Office will be determined by the Company in its sole discretion;
(c)    Executive shall have such responsibilities, duties and authorities, and
will render such services for the Company and its subsidiaries or affiliates as
the Executive Chairman and Chief Executive Officer may reasonably request from
time to time. During Executive’s period of employment, Executive will devote
substantially all of Executive’s business time, energy and efforts to
Executive’s obligations hereunder and to the affairs of the Company; provided
that the foregoing shall not prevent Executive from (i) serving on the boards of
directors of non-profit organizations and, with the prior written approval of
the Board, other for-profit companies, (ii) participating in charitable, civic,
educational, professional, community or industry affairs, and (iii) managing the
Executive’s passive personal investments, so long as such activities in the
aggregate do not interfere or conflict with the Executive’s duties hereunder or
create a potential business or fiduciary conflict; and
(d)    Executive will be employed by Tenet Employment, Inc., for all purposes
under this Agreement.





--------------------------------------------------------------------------------




3.    Compensation and Benefits.
(a)    Base Salary. As of the Effective Date, Executive shall receive an annual
base salary equal to $1,000,000 per annum, payable by the Company in regular
installments in accordance with the Company’s general payroll practices, less
taxes and other applicable withholdings (as may be increased from time to time,
the “Base Salary”).
(b)    Annual Bonus. For each calendar year commencing during the Employment
Period, the Executive shall be eligible to receive an annual incentive payment
(the “Annual Bonus”) based on a target bonus opportunity of no less than 100% of
the Executive’s Base Salary (the “Target Annual Bonus”), with the actual Annual
Bonus amount calculated based upon the attainment of one or more
performance-based objectives established by the Board or the Human Resources
Committee thereof (the “Committee”) in its sole discretion. The Annual Bonus
shall be subject to the terms and conditions of the annual bonus plan adopted by
the Board, under which bonuses are generally payable to senior executives of the
Company. The Annual Bonus shall be paid to the Executive at the same time as
annual bonuses are generally payable to other senior executives of the Company,
subject to the Executive’s continuous employment through the applicable payment
date, except as otherwise set forth in this Agreement.
(c)    Equity Awards.
(i)    In consideration of the Executive entering into this Agreement and as an
inducement to Executive’s employment with the Company, the Company will grant an
award of restricted stock units (“Initial RSUs”) pursuant to the Sixth Amended
and Restated Tenet Healthcare 2008 Stock Incentive Plan (the “Plan”) with an
aggregate grant date fair value equal to $7,000,000. The Initial RSUs shall vest
in full on the third (3rd) anniversary of the Effective Date (such date, the
“Vesting Date”), subject to the Executive’s continued employment with the
Company through the Vesting Date, unless vesting is otherwise accelerated in
accordance with Section 4 below. 
(ii)    Subject to Board approval, during the Initial Term Company shall make
three (3) annual grants to Executive under the Plan of restricted stock units,
each with a grant date fair value equal to no less than $4,000,000 (each grant,
the “Incentive RSUs”). Grants of Incentive RSUs shall be made annually at the
same time as other similarly situated executives participating in the Plan.
Subject to Executive’s continued employment with the Company, the Incentive RSUs
shall vest on the same basis as restricted stock units granted to
similarly-situated executives vest, unless vesting is otherwise accelerated in
accordance with Section 4 below.
(iii)    After the Initial Term, Executive shall be eligible to receive equity
and other long-term incentive awards under any applicable plan adopted by the
Company during the Employment Term for which employees are generally eligible.
The actual level of the Executive’s participation in any such plan, if any, and
the terms and conditions of any award granted under such plan shall be
determined in the sole discretion of the Board from time to time.
(iv)    The Initial RSUs and the Incentive RSUs shall subject to the terms and
conditions of the Plan and its applicable award agreement; provided, however,
that in the event any such terms conflict with the terms and conditions set out
in this Agreement, the terms of the Agreement shall control.
(d)    Long-Term Incentive Cash Awards. In further consideration of the
Executive entering into this Agreement and as an inducement to Executive’s
employment with the Company, the Executive shall be granted a cash bonus award
equal to $5,000,000 (the “Restricted Cash”), which shall vest in full on the
third


2



--------------------------------------------------------------------------------




(3rd) anniversary of the Effective Date, subject to the Executive’s continued
employment with the Company through the vesting date, unless vesting is
accelerated in accordance with Section 4 below. The vested Restricted Cash shall
be payable on the next regularly scheduled payroll date following the vesting
date, subject to any accelerated payment in accordance with Section 4 below.
(e)    Employee Benefits. In addition, during the Employment Period, Executive
shall be entitled to participate in the Company’s benefits generally available
to executive-level employees, including, for the avoidance of doubt, the
Company’s then-active health and welfare plans, deferred compensation plans,
401(k) retirement savings plan and the Company’s Executive Retirement Account
(“ERA”) (which shall include an annual Company contribution of no less than
$250,000), subject, in each case, to the eligibility and participation
requirements thereof; provided, however, that Executive shall not participate in
any severance plan or policy maintained by the Company for the benefit of senior
executives. Except as required by law or as otherwise restricted by the terms
and conditions of any applicable plan, any otherwise applicable waiting periods
shall be waived as to Executive with respect to each plan and he shall be
eligible to participate in each such plan as of the Effective Date.
(f)    Expenses. During the Employment Period, the Company shall reimburse
Executive for all reasonable out-of-pocket expenses incurred by him in the
course of performing his duties and responsibilities under this Agreement which
are consistent with the Company’s policies in effect from time to time with
respect to travel, entertainment and other business expenses, subject to the
Company’s requirements with respect to reporting and documentation of such
expenses. All commercial airline travel shall be in accordance with the
Company’s travel policy for its most senior executives.
(g)    Legal Fees. Upon presentation of appropriate documentation, the Company
shall pay the Executive’s reasonable counsel fees incurred in connection with
the negotiation and documentation of this Agreement, up to a maximum of $10,000,
which shall be paid within sixty (60) days following the Effective Date.
4.    Termination.
(a)    The Employment Period shall terminate upon the first to occur of the
following:
(i)    the end of the Term following notice by either party of an election not
to renew the Term in accordance with Section 1 hereof;
(ii)    upon advance written notice of Executive’s voluntary resignation with
Good Reason;
(iii)    immediately upon Executive’s death or Disability;
(iv)    immediately upon a termination by the Company for Cause; or
(v)     immediately upon written notice by the Company without Cause or upon
thirty (30) days’ advance written notice by Executive without Good Reason (the
date of such terminations set forth in (i) through (v) herein, the “Termination
Date”).
Effective automatically as of any such Termination Date and without any further
action taken by Executive, the Executive will be deemed to effectively resign
from all positions, offices and directorships with the Company and any affiliate
and subsidiary of the Company, as well as from any positions, offices and
directorships on the Company’s and its affiliates and subsidiaries’ foundations,
benefit plans and programs.


3



--------------------------------------------------------------------------------




(b)    Death; Disability. The Executive’s employment and the Employment Period
shall terminate automatically upon the Executive’s death. The Company may
terminate the Executive’s employment and the Employment Period immediately upon
the occurrence of a Disability, such termination to be effective upon the
Executive’s receipt of written notice of such termination. Upon the Executive’s
death, or in the event that the Executive’s employment and Employment Period
ends on account of the Executive’s Disability, the Executive or the Executive’s
estate, as applicable, shall be entitled to the following:
(i)    any accrued but unpaid Base Salary through the Termination Date payable
no later than ten (10) days following the Termination Date;
(ii)    reimbursement for any unreimbursed business expenses incurred through
the Termination Date in accordance with Section 3(f) of this Agreement, payable
in accordance with applicable Company plan or policy;
(iii)    all other payments, benefits or fringe benefits to which the Executive
shall be entitled under the terms of any applicable compensation arrangement or
benefit, equity or fringe benefit plan or program or grant payable in accordance
with applicable Company plan or policy (the payments described in (i), (ii), and
(iii) hereof, collectively, the “Accrued Benefits”)
(iv)     any Annual Bonus for the preceding fiscal year which, as of the
Termination Date, has not been paid, and which would have been paid but for
Executive's termination of employment, such Annual Bonus to be paid at the same
time as annual bonuses for such fiscal year are generally payable to other
senior executives of the Company (the “Prior-Year Bonus”); and
(v)    a pro-rata portion of the Annual Bonus Executive would have earned for
the performance year in which the Termination Date occurs based on actual
performance, with such pro-rata portion determined based on the quotient
determined by dividing the number of days between the beginning of the
performance period in which such termination occurs and the Termination Date,
divided by 365 (the “Pro-Rata Annual Bonus”), which amount shall be paid at such
time annual bonuses are paid to other senior executives of the Company; and
(vi)    effective as of the Termination Date, immediate vesting in full of the
outstanding and then-unvested portion of the Initial RSUs, the Restricted Cash,
and the Incentive RSUs held by Executive, which will be settled within thirty
(30) days following Executive’s Termination Date.
Following any such termination of the Executive’s employment, except as set
forth in this Section 4(b), the Executive shall have no further rights to any
compensation or any other benefits under this Agreement.
(c)    Termination by the Company for Cause; Resignation by Executive without
Good Reason; Executive’s election not to renew any Subsequent Term. The Company
may terminate the Executive’s employment at any time for Cause and the Executive
may terminate his employment at any time without Good Reason upon thirty (30)
days’ advance written notice to the Company and upon the Executive’s election
not to renew any Subsequent Term in accordance with Section 1 hereof. If the
Executive’s employment is terminated by the Company for Cause, if Executive
resigns without Good Reason or if the Executive elects not to renew any
Subsequent Term, the Executive shall be entitled to only the Accrued Benefits.
(d)    Executive’s election not to renew the Initial Term. Executive may
terminate his employment upon the Executive’s election not to renew the Initial
Term in accordance with Section 1 hereof. If Executive elects not to renew the
Initial Term, (i) the Executive shall be entitled to the Accrued Benefits and
(ii) subject to Section 4(h) below, any equity-based awards granted to Executive
during the Initial Term will continue to


4



--------------------------------------------------------------------------------




vest during the two and a half (2.5) year period following Executive’s
termination of employment at the conclusion of the Initial Term (the “Extension
Period”) as if Executive had remained employed by the Company during such
Extension Period; provided, however, the vesting schedule for each award that
would not otherwise fully vest by the end of the Extension Period shall be
modified as of the Termination Date to provide that all remaining unvested
equity shall vest pro-rata during the Extension Period with such pro-rata
portion determined for each outstanding equity-based award by multiplying the
unvested portion of such award as of the conclusion of the Extension Period by a
fraction, the numerator of which is the number of days between (i) the vesting
date that immediately precedes the conclusion of the Extension Period and (ii)
the conclusion of the Extension Period and the denominator of which is the total
number of days between the immediately preceding vesting date and the final
vesting date associated with such award.
(e)    Termination by the Company without Cause; Resignation by Executive with
Good Reason prior to a Change of Control. The Company may terminate the
Executive’s employment at any time without Cause, effective upon delivery to the
Executive of written notice in accordance with Section 4(a)(v), and the
Executive may voluntarily resign employment with the Company with Good Reason
(as defined below. In the event that the Executive’s employment is terminated by
the Company without Cause (other than due to death or Disability), or the
Executive voluntarily resigns with Good Reason other than during the Protection
Period (as defined below), subject to Section 4(h) below (other than with
respect to Section 4(e)(i), the Executive shall be entitled to:
(i)    the Accrued Benefits;
(ii)    an amount in cash equal to two and one-half (2.5) times the sum of (x)
Executive’s Base Salary plus (y) Executive’s Target Annual Bonus, which will be
paid to Executive in substantially equal installments in accordance with the
Company’s payroll practices as of the Termination Date over the two and one-half
(2.5) year period following the Termination Date; provided that to the extent
any such payments constitute “nonqualified deferred compensation” for the
purposes of Code Section 409A (as defined in Section hereof), any such payment
scheduled to occur prior to the first regularly scheduled payroll period
following the Release Effective Date shall not be paid until the first regularly
scheduled payroll period following the Release Effective Date and shall include
payment of any amount that was otherwise schedules to be paid prior thereto;
(iii)    payment of any Prior Year Bonus;
(iv)    effective as of the Termination Date, immediate vesting of all
outstanding and otherwise unvested equity-based awards, including the Initial
RSUs, the Incentive RSUs and Restricted Cash held by Executive, which will be
settled within thirty (30) days following the Release Effective Date; and
(v)    subject to Executive’s timely election of continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
continued coverage under the Company’s health and welfare plans during the two
and one-half (2.5)-year period following the Termination Date in which the
Executive was participating immediately prior to the Termination Date; provided,
that the continued participation is possible under the general terms and
provisions of such benefit programs. If such continued participation is barred,
then the Company will arrange to provide Executive and his eligible dependents
with substantially similar coverage to that which such persons would have
otherwise been entitled to receive under such benefit programs from which such
continued participation is barred. In either case, however, the Executive will
be required to continue to pay, on a pre-tax or after-tax basis, as applicable,
his portion of the cost of


5



--------------------------------------------------------------------------------




such coverages as in effect on the Termination Date, and the Company will
continue to pay its portion of such costs, as in effect at the time of the
Termination Date.
(f)    Termination by the Company without Cause; Resignation by Executive with
Good Reason following a Change of Control. In the event that the Executive’s
employment is terminated by the Company without Cause (other than due to death
or Disability), or the Executive voluntarily resigns with Good Reason following
a Change of Control and prior to the second (2nd) anniversary of the Change of
Control (such period, the “Protection Period”), subject to Section 4(h) below
(other than with respect to Section 4(f)(i), the Executive shall be entitled to:
(i)    the Accrued Benefits;
(ii)    an amount in cash equal to three (3) times the sum of (x) Executive’s
Base Salary plus (y) Executive’s Target Annual Bonus (the “CoC Severance”),
which will be paid to Executive in a single lump-sum on the first regularly
schedule payroll period following the Release Effective Date;
(iii)    payment of any Prior Year Bonus;
(iv)    effective as of the Termination Date, immediate vesting of all
outstanding and otherwise unvested equity-based awards, including the Initial
RSUs, the Incentive RSUs and Restricted Cash held by Executive, which will be
settled within thirty (30) days following the Release Effective Date;
(v)    subject to Executive’s timely election of continuation coverage under
COBRA, continued coverage under the Company’s health and welfare plans during
the three (3)-year period following the Termination Date in which the Executive
was participating immediately prior to the Termination Date; provided, that the
continued participation is possible under the general terms and provisions of
such benefit programs. If such continued participation is barred, then the
Company will arrange to provide Executive and his eligible dependents with
substantially similar coverage to that which such persons would have otherwise
been entitled to receive under such benefit programs from which such continued
participation is barred. In either case, however, the Executive will be required
to continue to pay, on a pre-tax or after-tax basis, as applicable, his portion
of the cost of such coverages as in effect on the Termination Date, and the
Company will continue to pay its portion of such costs, as in effect at the time
of the Termination Date.
(g)    Termination upon the Conclusion of the Term. The Executive’s employment
will terminate automatically upon the Company’s election not to renew the Term
in accordance with Section 1 hereof. Upon Executive’s termination of employment
upon the Company’s election not to renew the Term, the Executive shall be deemed
to have incurred a termination by the Company without Cause and shall be
entitled to the payments and benefits set forth in Section 4(e) or 4(f), as
applicable. Following the termination of the Executive’s employment by the
Company without Cause or by Executive with Good Reason or upon the conclusion of
the Term, except as set forth in Section 4(d), Section 4(e), Section 4(f), or
Section 4(g) hereof, the Executive shall have no further rights to any
compensation or any other benefits under this Agreement. Payments and benefits
provided in Section 4(d), Section 4(e), Section 4(f), or Section 4(g) shall be
in lieu of any termination or severance payments or benefits for which the
Executive may be eligible under any of the plans, policies or programs of the
Company or under the Worker Adjustment Retraining Notification Act of 1988 or
any similar state statute or regulation.


6



--------------------------------------------------------------------------------




(h)    Release of Claims, Continued Compliance. Notwithstanding any provision
herein to the contrary, the payment of any amount or provision of any benefit
(other than the Accrued Benefits) pursuant to Section 4(d), Section 4(e),
Section 4(f) or Section 4(g) (collectively with respect to either Section 4(d),
Section 4(e), Section 4(f) or Section 4(g), as applicable, the “Severance
Benefits”) shall be conditioned upon Executive’s execution, delivery to the
Company, and non-revocation of the release of claims in a form provided by the
Company (and the expiration of any revocation period contained in such release
of claims) within sixty (60) days following the Termination Date (the date on
which the release becomes effective and no longer subject to revocation, the
“Release Effective Date”). Any delay in the payment of the Severance Benefits
shall not extend the period of time that the Severance Benefits are payable. If
the Executive fails to execute the release of claims in such a timely manner so
as to permit any revocation period to expire prior to the end of such sixty
(60)-day period, or timely revokes the Executive’s such release following its
execution, the Executive shall not be entitled to any of the Severance Benefits.
5.    Code Section 280G. To the extent that any amount payable to the Executive
hereunder, when combined with any other payment or benefit (collectively, the
“Payments”, which shall include, without limitation, the vesting of any equity
awards or other non-cash benefit or property) that could be considered a
“parachute payment,” as such term is defined under Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”), exceed the limitations of Section
280G of the Code such that an excise tax will be imposed under Section 4999 of
the Code, the Payments shall be either (a) reduced (but not below zero) so that
the present value of such total Payments received by the Executive will be one
dollar ($1.00) less than three times the Executive’s “base amount” (as defined
in Section 280G(b)(3) of the Code) and so that no portion of such Payments
received by the Executive shall be subject to the excise tax imposed by Section
4999 of the Code, such parachute payments shall be reduced in the following
order: (a) any Prior Year Bonus, (b) any portion of the CoC Severance Payment
that is not “nonqualified deferred compensation” for purposes of Code Section
409A (c) any other cash amounts payable to the Executive (including the
Restricted Cash) that is not “nonqualified deferred compensation” for purposes
of Code Section 409A, (d) any benefits continuation valued as parachute
payments, (e) any accelerated vesting of any equity awards and (f) any portion
of the CoC Severance Payment and any other cash amounts that are “nonqualified
deferred compensation” for purposes of Code Section 409A, or (b) paid in full,
whichever of (a) or (b) produces the better net after tax position to the
Executive (taking into account any applicable excise tax under Section 4999 of
the Code and any other applicable taxes). For purposes of making the
calculations and determinations required by this Section 5, the Company may
engage an independent accounting firm or independent counsel to make such
determinations, which shall be conclusive and binding on the Company and the
Executive, and such independent accounting firm or independent counsel may rely
on reasonable, good faith assumptions and approximations concerning the
applicable of Section 280G and Section 4999 of the Code.
6.    Selected Definitions.
(a)    “Cause” shall mean a termination of the Executive’s employment by the
Company due to any of the following: (i) embezzlement, theft or other willful
and material misappropriation by the Executive of any Company property; (ii)
Executive’s willful and material breach of any fiduciary duty to the Company or
any of its subsidiaries; (iii) Executive’s willful and material failure or
refusal to comply with laws or regulations applicable to Company and its
business, or the policies of the Company governing the conduct of its employees
that causes material harm to the Company; (iv) commission by Executive of a
felony or of any crime involving moral turpitude, fraud, or misrepresentation;
(v) the willful and material failure or refusal of Executive to perform his
reasonably assigned job duties in accordance with Company policy; or (vi) any
gross negligence or willful misconduct of Executive resulting in a material loss
to the Company, or material damage to the reputation of the Company.
(b)    “Change of Control” shall have the meaning ascribed to such term in the
Company’s Second Amended and Restated Executive Severance Plan, as amended and
restated effective May 9, 2012, and any successor thereto.


7



--------------------------------------------------------------------------------




(c)    “Disability” shall be defined as the inability of the Executive to have
performed the Executive’s material duties hereunder due to a physical or mental
injury, infirmity or incapacity for one hundred eighty (180) days (including
weekends and holidays) in any 365-day period as determined by the Board in its
reasonable discretion.
(d)    “Good Reason” shall mean a termination of the Executive’s employment by
the Executive within 30 days of the Company’s failure to cure, in accordance
with the procedures set forth below, any of the following events: (i) a
reduction of ten percent (10%) or more in Executive’s Base Salary or annual
incentive opportunity set forth in Section 3 hereof; (ii) a material reduction
in Executive’s duties and responsibilities as of the Effective Date; (iii) the
assignment to Executive of duties that are materially inconsistent with his
duties as Chief Operating Officer of the Company; (iv) relocation of Executive’s
principal office to a location that is more than fifty (50) miles from
Executive’s principal office at the time of such relocation; or (v) a material
breach of any material provision of this Agreement by the Company. A termination
hereunder shall not be treated as a termination for Good Reason (x) if Executive
shall have consented in writing to the occurrence of the event giving rise to
the claim of termination for Good Reason, or (y) unless Executive shall have
delivered a written notice to the Board within three months of his having actual
knowledge of the occurrence of one of such events stating that he intends to
terminate his employment for Good Reason and specifying the factual basis for
such termination. The Company shall have a period of thirty (30) days from the
date of notice to cure (if such occurrence is capable of cure). The effective
date for Executive’s resignation for Good Reason (in the absence of cure) will
be the earlier of the date of expiration of the Company’s cure period and the
date that the Company advises Executive in writing that it does not intend to
cure. For the purposes of delivery of notice under subsections (ii) and (iii) a
material reduction or change in Executive’s duties that occurs incrementally
over a period of time (not to exceed twelve (12) months) shall be deemed to have
occurred when such reduction or change, in the aggregate, becomes material.
7.    Restrictive Covenants
(a)    Confidentiality. During the course of the Executive’s employment with the
Company, the Executive will have access to Confidential Information. For
purposes of this Agreement, “Confidential Information” means all data,
information, ideas, concepts, discoveries, trade secrets, inventions (whether or
not patentable or reduced to practice), innovations, improvements, know-how,
developments, techniques, methods, processes, treatments, drawings, sketches,
specifications, designs, plans, patterns, models, plans and strategies, and all
other confidential or proprietary information or trade secrets in any form or
medium (whether merely remembered or embodied in a tangible or intangible form
or medium) whether now or hereafter existing, relating to or arising from the
past, current or potential business, activities and/or operations of the Company
or any of its affiliates, including, without limitation, any such information
relating to or concerning finances, sales, marketing, advertising, transition,
promotions, pricing, personnel, customers, suppliers, vendors, raw partners
and/or competitors. The Executive agrees that the Executive shall not, directly
or indirectly, use, make available, sell, disclose or otherwise communicate to
any person, other than in the course of the Executive’s assigned duties and for
the benefit of the Company, either during the period of the Executive’s
employment or at any time thereafter, any Confidential Information or other
confidential or proprietary information received from third parties subject to a
duty on the Company’s and its subsidiaries’ and affiliates’ part to maintain the
confidentiality of such information, and to use such information only for
certain limited purposes, in each case, which shall have been obtained by the
Executive during the Executive’s employment by the Company (or any predecessor).
The foregoing shall not apply to information that (i) was known to the public
prior to its disclosure to the Executive; (ii) becomes generally known to the
public subsequent to disclosure to the Executive through no wrongful act of the
Executive or any representative of the Executive; or (iii) the Executive is
required to disclose by applicable law, regulation or legal process (provided
that the Executive provides the Company with prior notice of the contemplated
disclosure and cooperates with the Company at its expense in seeking a
protective order or other appropriate protection of such information).


8



--------------------------------------------------------------------------------




Nothing contained in this Agreement shall be construed to prohibit the Executive
from reporting possible violations of federal or state law or regulation to any
governmental agency or regulatory body or making other disclosures that are
protected under any whistleblower provisions of federal or state law or
regulation, or from filing a charge with or participating in any investigation
or proceeding conducted by any governmental agency or regulatory body.
(b)    Noncompetition; Nonsolicitation.
(i)    During the Employment Period and for a period of one (1) year following
the Termination Date, Executive will not, directly or indirectly, own, manage,
operate, control, be employed by (whether as an employee, consultant,
independent contractor or otherwise, and whether or not for compensation) or
render services to HCA Healthcare, Inc., Community Health Systems, Inc., or any
of their respective affiliates or successors in interest (the “Restricted
Entities”). Notwithstanding the foregoing, (i) nothing herein shall prohibit the
Executive from being a passive owner of not more than one percent (1%) of the
equity securities of Restricted Entities, so long as the Executive has no active
participation in the business of such corporation and (ii) in the event a
Restricted Entity becomes an affiliate of Company, this provision shall no
longer apply with respect to such Restricted Entity.
(ii)    During the Employment Period and for a period of two (2) years following
the Termination Date, the Executive agrees that the Executive shall not,
directly or indirectly, individually or on behalf of any other person, firm,
corporation or other entity, solicit, aid or induce any employee of the Company
or any of its subsidiaries or affiliates to leave such employment or retention
or to accept employment with or render services to or with any other person,
firm, corporation or other entity unaffiliated with the Company or take any
action to materially assist or aid any other person, firm, corporation or other
entity in identifying or soliciting any such employee. An employee shall be
deemed covered by this Section (ii) while so employed or retained and for a
period of six (6) months thereafter; provided, however, that the Company will,
in good faith, consider exempting any employee who was terminated by the Company
or any of its subsidiaries or affiliates.
(c)    Nondisparagement. The Executive agrees not to make negative comments or
otherwise disparage the Company or its officers, directors, employees,
shareholders, agents or products other than in the good faith performance of the
Executive’s duties to the Company while the Executive is employed by the
Company, it being understood and agreed that disparagement does not include
compliance with legal process or subpoenas to the extent only truthful
statements are rendered in such compliance attempt, statements in response to
any inquiry from a court or regulatory body, or statements or comments in
rebuttal of media stories or alleged media stories. The Company will instruct
its board members and senior executives not to make any negative comments or
otherwise defame or disparage Executive to any third parties, except as required
by law, it being understood and agreed that disparagement does not include
compliance with legal process or subpoenas to the extent only truthful
statements are rendered in such compliance attempt, statements in response to
any inquiry from a court or regulatory body, or statements or comments in
rebuttal of media stories or alleged media stories.
(d)    Trade Secrets. 18 U.S.C. § 1833(b) provides: “An individual shall not be
held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret that—(i) is made—(A) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and (B) solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.”
Nothing in this Agreement is intended to conflict with 18 U.S.C. § 1833(b) or
create liability for disclosures of trade secrets that are expressly allowed by
18 U.S.C. § 1833(b). Accordingly, the parties to this


9



--------------------------------------------------------------------------------




Agreement have the right to disclose in confidence trade secrets to federal,
state, and local government officials, or to an attorney, for the sole purpose
of reporting or investigating a suspected violation of law. The parties also
have the right to disclose trade secrets in a document filed in a lawsuit or
other proceeding, but only if the filing is made under seal and protected from
public disclosure.
(e)    Reasonableness of Restrictive Covenants. In signing this Agreement, the
Executive gives the Company assurance that the Executive has carefully read and
considered all of the terms and conditions of this Agreement, including the
restraints imposed under this Section 7 hereof. The Executive agrees that these
restraints are necessary for the reasonable and proper protection of the Company
and its affiliates and their Confidential Information and that each and every
one of the restraints is reasonable in respect to subject matter, length of time
and geographic area, and that these restraints, individually or in the
aggregate, will not prevent the Executive from obtaining other suitable
employment during the period in which the Executive is bound by the restraints.
The Executive acknowledges that each of these covenants has a unique, very
substantial and immeasurable value to the Company and its affiliates and that
the Executive has sufficient assets and skills to provide a livelihood while
such covenants remain in force. The Executive further covenants that the
Executive will not challenge the reasonableness or enforceability of any of the
covenants set forth in this Section 7, and that the Executive will reimburse the
Company and its affiliates for all costs (including reasonable attorneys’ fees)
incurred in connection with any action to enforce any of the provisions of this
Section 7 if the Executive challenges the reasonableness or enforceability of
any of the provisions of this Section 7. It is also agreed that each of the
Company’s affiliates will have the right to enforce all of the Executive’s
obligations to that affiliate under this Agreement, including without limitation
pursuant to this Section 7.
(f)    Reformation. If it is determined by a court of competent jurisdiction in
any state that any restriction in this Section 7 is excessive in duration or
scope or is unreasonable or unenforceable under applicable law, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the laws of
that state.
(g)    Tolling. In the event of any violation of the provisions of this Section
7, the Executive acknowledges and agrees that the post-termination restrictions
contained in this Section 7(b) shall be extended by a period of time equal to
the period of such violation, it being the intention of the parties hereto that
the running of the applicable post-termination restriction period shall be
tolled during any period of such violation.
8.    Notices. Any notices provided for in this Agreement shall be in writing
and shall be effective when delivered in person or deposited in the United
States mail, postage prepaid, and addressed to Executive at his last known
address on the books of the Company or, in the case of the Company, to it at its
principal place of business, attention of the Board (with a copy to the General
Counsel of the Company), or to such other address as either party may specify by
notice to the other actually received.
9.    Complete Agreement. This Agreement embodies the complete agreement and
understanding among Executive and the Company and its subsidiaries with respect
to the subject matter hereof and shall supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way other
than the agreements referenced herein or any agreement which by its terms
continues beyond the Executive’s termination of employment.
10.    Indemnification. The Company shall cover the Executive acting in his
capacity as an officer or director of the Company or any of its affiliates or
subsidiaries, under the directors and officers’ liability insurance policies
maintained by the Company for the benefit of similarly situated current and
former directors and officers.


10



--------------------------------------------------------------------------------




11.    No Assignment. This Agreement is personal to each of the parties hereto,
and no party may assign or delegate any right or obligation hereunder without
first obtaining the written consent of the other party hereto.
12.    Counterparts; Delivery by Facsimile or PDF. This Agreement may be
executed in separate counterparts (including by facsimile or PDF signature
pages), each of which is deemed to be an original and all of which taken
together constitute one and the same agreement. This Agreement and any
amendments hereto, to the extent signed and delivered by means of a facsimile
machine or PDF, shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person.
13.    Withholding Taxes. The Company may withhold from any and all amounts
payable to Executive hereunder such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.
14.    Governing Law. This Agreement shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Agreement shall be governed by, the laws
of the state of Texas without giving effect to provisions thereof regarding
conflict of laws.
15.    Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT. THE PARTIES HERETO ALSO WAIVE ANY BOND OR SURETY OR SECURITY
UPON SUCH BOND WHICH MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF THE OTHER PARTY.
THE PARTIES HERETO ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THE WAIVER
IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO RELY ON THE
WAIVER IN THEIR RELATED FUTURE DEALINGS. THE COMPANY AND EXECUTIVE FURTHER
WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH THEIR RESPECTIVE
LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES THEIR RESPECTIVE
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS TO THIS AGREEMENT OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE TRANSACTION CONTEMPLATED HEREBY. IN THE EVENT OF LITIGATION,
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
16.    Amendment and Waiver. Any provision of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive, and no
course of conduct or course of dealing or failure or delay by any party hereto
in enforcing or exercising any of the provisions of this Agreement shall affect
the validity, binding effect or enforceability of this Agreement or be deemed to
be an implied waiver of any provision of this Agreement.
17.    Section 409A.
(a)    The intent of the parties is that payments and benefits under this
Agreement comply with Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively, “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement will be interpreted
to be in compliance therewith. To the extent that any provision hereof is
modified in order to comply with Code Section 409A, such modification will be
made in good faith and will, to the maximum extent reasonably possible, maintain
the original intent and economic benefit to Executive and the Company of the
applicable provision without violating the provisions of Code Section 409A. To
the extent that reimbursements or other in-kind benefits under this Agreement
constitute “nonqualified deferred compensation” for purposes of Code


11



--------------------------------------------------------------------------------




Section 409A, (a) all expenses or other reimbursements hereunder will be made on
or prior to the last day of the taxable year following the taxable year in which
such expenses were incurred by Executive, (b) any right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchanges for another
benefit, and (c) no such reimbursement, expenses eligible for reimbursement, or
in-kind benefits provided in any table year will in any way affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year.
(b)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” Notwithstanding anything to the contrary in this
Agreement, if the Executive is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is considered deferred compensation under Code Section 409A payable on
account of a “separation from service,” such payment or benefit shall not be
made or provided until the date which is the earlier of (A) the expiration of
the six (6)-month period measured from the date of such “separation from
service” of the Executive, and (B) the date of the Executive’s death, to the
extent required under Code Section 409A. Upon the expiration of the foregoing
delay period, all payments and benefits delayed pursuant to this Section 17(b)
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.
(c)    For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.
(d)    Notwithstanding any other provision of this Agreement to the contrary, in
no event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A be subject to offset by
any other amount unless otherwise permitted by Code Section 409A.
18.    Survival. The provisions contained in Sections 5, 7 through 11, 13, 14,
15 and 17 hereof shall survive the termination or expiration of the Term and the
Executive’s employment with the Company and shall be fully enforceable
thereafter.




12



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.
 
TENET HEALTHCARE CORPORATION
 
 
 
By: /s/ RONALD A. RITTENMEYER
 
Name: Ronald Rittenmeyer
 
Title: Executive Chairman and CEO






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.
 
Accepted and Agreed:
 
 
 
/s/ SAUMYA SUTARIA
 
Name: Saumya Sutaria






